DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 2/8/21 regarding application 16/108590 that was initially filed on 8/22/18. Claims 8-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/8/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce I, US 2012/0307070 (hereinafter Pierce I) in view of Iredale et. al., US 6507659 B1 (hereinafter Iredale), and further in view of Vaillancourt et. al., US 2018/0233154 A1 (hereinafter Vaillancourt).

	As for claim 8, Pierce I discloses a wireless ([0041], e.g., wireless) surveillance ([0033], e.g., surveillance) system comprising: a camera housing ([0033], e.g., single housing) comprising a camera housing opening ([0046], e.g., openings);  a camera ([0033], e.g., a plurality of individual digital cameras) mounted within said camera housing; an electronic encoder chip ([0044], e.g., encoder) a transmitter antenna ([0043], e.g., antenna and Fig. 2, e.g., element antenna attached to element 160) operably connected to said camera wherein said data ([0038], e.g., video) is transmitted; a receiver antenna (Fig. 2, e.g., element antenna attached to element 160, note the corresponding receiving antenna) operably connected to a monitor system ([0045], e.g., viewing software), said monitor system having an audio output port ([0044], e.g., audio, note the receiver side audio port).
	Pierce I does not explicitly disclose an audio input port secured to said camera housing; said audio input port of said camera. 
	However, Iredale teaches an audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) secured to said camera housing; said audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) of said camera (col. 6, l. 66 – col. 7, l. 21, e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I and Iredale before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of microphone apparatus for producing signals for surround reproduction of Iredale with a motivation to provide a microphone apparatus which can cheaply and reliably produce a surround image, localize sounds and remain compatible with standard surround decoders as taught by Iredale (col. 2, ll. 22-25).
	Pierce I as modified by Iredale does not explicitly teach said electronic encoder chip further comprising a plurality of data inputs wherein data from said plurality of data inputs is transmitted to said audio input port; an electronic decoder chip connected to said audio output port, said electronic decoder chip comprising a plurality of outputs that reproduce said data from said plurality of data inputs. 
	However, Vaillancourt teaches said electronic encoder chip further comprising a plurality of data inputs (Fig. 1, e.g., elements 105 and 125) wherein data (Fig. 1, e.g., elements 102 and 122) from said plurality of data inputs is transmitted to said audio input port (Fig. 1, e.g., element 107); an electronic decoder chip (Fig. 1, e.g., element 110) connected to said audio output port, said electronic decoder chip comprising a plurality of outputs (Fig. 1, e.g., elements 113 and 133) that reproduce ([0047], e.g., played back and [0048], e.g., corresponds) said data from said plurality of data inputs. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, and Vaillancourt before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of method and system for encoding left and right channels of a stereo sound signal selecting between two and four sub-frames models depending on the bit budget of Vaillancourt with a motivation to transmit a stereo sound to a remote location for understanding the environment of the source location.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Vaillancourt does not explicitly teach said camera comprises more than one audio input port operable to receiver data. 
	However, Iredale teaches said camera comprises more than one audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) operable to receiver data. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Vaillancourt, and Iredale before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of microphone apparatus for producing signals for surround reproduction of Iredale with a motivation to provide a microphone apparatus which can cheaply and reliably produce a surround image, localize sounds and remain compatible with standard surround decoders as taught by Iredale (col. 2, ll. 22-25).

	2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, and further in view of Drake et. al., US 2010/0109934 A1 (hereinafter Drake).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale and Vaillancourt does not explicitly teach said plurality of data inputs includes at least two of a Doppler radar, PIR motion detector, a Geiger counter, and/or a door switch. 
	However, Drake teaches said plurality of data inputs includes at least two of a Doppler radar ([0028], e.g., Doppler radar), PIR motion detector ([0028], e.g., PIR motion sensors), a Geiger counter, and/or a door switch. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, and Drake before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of Doppler radar motion detector for an outdoor light fixture of Drake with a motivation to detect motion while avoiding problems caused by environmental weather conditions as taught by Drake ([0002] and [0006]).

	3.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, and further in view of Vishloff et. al., US 2007/0169151 A1 (hereinafter Vishloff).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale and Vaillancourt does not explicitly teach said camera comprises a high gain antenna. 
	However, Vishloff teaches said camera comprises a high gain antenna ([0004], e.g., high gain directional antenna).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, and Vishloff before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of systems and methods for wireless digital video monitoring of Vishloff with a motivation to transmit and receive data between source and destination which are spaced apart a long distance.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Pierce I further discloses said monitor system comprises an RF receiver ([0041], e.g., cellular, Bluetooth, Wi-Fi) and a video output ([0045], e.g., viewing software).
	Pierce I as modified by Iredale and Vaillancourt does not explicitly teach an NTSC receiver. 
	However, Vishloff teaches an NTSC receiver ([0025], e.g., NTSC).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, and Vishloff before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of systems and methods for wireless digital video monitoring of Vishloff with a motivation to transmit and receive data between source and destination which are spaced apart a long distance.

	4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, and further in view of Sprenger et. al., US 2018/0160151 A1 (hereinafter Sprenger).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale and Vaillancourt does not explicitly teach said electronic encoder chip and said electronic decoder chip are operable to frame sync said data. 
	However, Sprenger teaches said electronic encoder chip and said electronic decoder chip are operable to frame sync said data ([0062], e.g., frame synchronization).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, and Sprenger before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of method and system for implementing detection and visual enhancement of video encoding artifacts of Sprenger with a motivation to modify or adjust one or more parameters in the encoding algorithms to minimize video encoding artifacts based on the artifacts revealed by the difference signal as taught by Sprenger ([0067]) after easy generation of the difference by frame synchronization.

	5.	Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Wargo, US 2017/0350553 A1 (hereinafter Wargo), and further in view of Lysejko et. al., US 2018/0213417 A1 (hereinafter Lysejko).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale and Vaillancourt does not explicitly teach an antenna pole, said antenna pole comprising a bottom mount; a hinge comprising a top bolt bracket and a bottom bolt bracket, said top bolt bracket being secured to said antenna pole at said bottom mount; an anchor, said anchor being secured to said bottom bolt bracket, said anchor being weighted to securely maintain said antenna pole in an upright position. 
	However, Wargo teaches an antenna pole ([0054], e.g., antenna), said antenna pole comprising a bottom mount ([0054], e.g., antenna, note the bottom portion); a hinge ([0053], e.g., hinge) comprising a top bolt bracket ([0054], e.g., mounting plate and bolt) and a bottom bolt bracket ([0052], e.g., flange portion and bolt), said top bolt bracket ([0054], e.g., mounting plate and bolt) being secured to said antenna pole at said bottom mount; an anchor ([0034], e.g., water tower and [0052], e.g., base), said anchor being secured to said bottom bolt bracket ([0052], e.g., flange portion and bolt), said anchor ([0034], e.g., water tower and [0052], e.g., base) being weighted ([0034], e.g., water tower, the weight of the water tower to support the antenna) to securely maintain said antenna pole in an upright position. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, and Wargo before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of hinged magnetic mounting apparatus of Wargo with a motivation to mount devices such as antennas, cameras, lights, cabinets or enclosures, or other elements to a structure that conform the mounting apparatus to the curvature of a surface as taught by Wargo ([0002]).
	Pierce I as modified by Iredale, Vaillancourt, and Wargo does not explicitly teach a rotor mounted to rotate a rotating portion of said antenna pole. 
	However, Lysejko teaches a rotor mounted to rotate a rotating portion ([0050], e.g., rotate and motor) of said antenna pole ([0050], e.g., antenna).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Wargo, and Lysejko before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of wireless network controller and method of controlling a wireless network of Lysejko with a motivation to use directional antenna for increased performance and reduce interference from unwanted sources.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, Pierce I further discloses a stationary camera ([0033], e.g., a fixed camera system) mounted on a non-rotating portion of said antenna pole ([0043], e.g., pole and antenna).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, and Wargo does not explicitly teach said rotor motor is electronically controllable to operate bidirectionally or pause to take motion measurement. 
	However, Lysejko teaches said rotor motor is electronically controllable to operate bidirectionally ([0050], e.g., +-200 degrees) or pause to take motion measurement. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Wargo, and Lysejko before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of wireless network controller and method of controlling a wireless network of Lysejko with a motivation to use directional antenna for increased performance and reduce interference from unwanted sources.

	6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Wargo, Lysejko, and further in view of Whiting et. al., US 2010/0031573 A1 (hereinafter Whiting).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Wargo, and Lysejko does not explicitly teach a light mounted on said rotating portion of said antenna pole rotatable bracket. 
	However, Whiting teaches a light ([0075], e.g., light) mounted on said rotating portion of said antenna pole rotatable bracket. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Wargo, Lysejko, and Whiting before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of safety hatch system and egress method of Whiting with a motivation to provide a warning light for safety.

	7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Wargo, Lysejko, and further in view of Drake.

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Wargo, and Lysejko does not explicitly teach a Doppler radar or PIR detection unit mounted on said antenna pole rotatable bracket. 
	However, Drake teaches a Doppler radar ([0028], e.g., Doppler radar) or PIR detection unit ([0028], e.g., PIR motion sensors) mounted on said antenna pole rotatable bracket. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Wargo, Lysejko, and Drake before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of Doppler radar motion detector for an outdoor light fixture of Drake with a motivation to detect motion while avoiding problems caused by environmental weather conditions as taught by Drake ([0002] and [0006]).

	8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Wargo, Lysejko, and further in view of Suzuki, US 2002/0080058 A1 (hereinafter Suzuki).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Wargo, and Lysejko does not explicitly teach that said rotor motor rotates continuously in one direction. 
	However, Suzuki teaches that said rotor motor rotates continuously in one direction ([0025], e.g., antenna which continuously rotates in one direction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Wargo, Lysejko, and Suzuki before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of detecting apparatus of Suzuki with a motivation to covers all directions to obtain signal from all directions.

	9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Vaillancourt, Wargo, Lysejko, and further in view of Pierce II et. al., US 2013/0176434 A1 (hereinafter Pierce II).

	As for claim 20, Pierce I discloses a wireless ([0041], e.g., wireless) surveillance system ([0033], e.g., surveillance) comprising: a plurality of cameras ([0033], e.g., a plurality of individual digital cameras); a second camera ([0033], e.g., cameras) of said plurality of cameras mounted on a non-rotating portion of said antenna pole ([0043], e.g., pole and antenna)  a transmitter antenna ([0043], e.g., antenna and Fig. 2, e.g., element antenna attached to element 160) operably connected to said plurality of cameras; a receiver antenna (Fig. 2, e.g., element antenna attached to element 160, note the corresponding receiving antenna) operably connected to a monitor system ([0045], e.g., viewing software).
	Pierce I does not explicitly disclose an electronic encoder with a plurality of data inputs; an electronic decoder chip decoder comprising a plurality of outputs that reproduce data from said plurality of data inputs. 
	However, Vaillancourt teaches an electronic encoder (Fig. 1, e.g., element 106) with a plurality of data inputs (Fig. 1, e.g., elements 105 and 125); an electronic decoder chip decoder (Fig. 1, e.g., element 110) comprising a plurality of outputs (Fig. 1, e.g., elements 113 and 133) that reproduce ([0047], e.g., played back and [0048], e.g., corresponds) data from said plurality of data inputs. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I and Vaillancourt before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of method and system for encoding left and right channels of a stereo sound signal selecting between two and four sub-frames models depending on the bit budget of Vaillancourt with a motivation to transmit a stereo sound to a remote location for understanding the environment of the source location.
	Pierce I as modified by Vaillancourt does not explicitly teach an antenna pole, said antenna pole comprising a bottom mount; a hinge comprising a top bolt bracket and a bottom bolt bracket, said top bolt bracket being secured to said antenna pole at said bottom mount; an anchor, said anchor being secured to said bottom bolt bracket, said anchor being weighted to securely maintain said antenna pole in an upright position. 
	However, Wargo teaches an antenna pole ([0054], e.g., antenna), said antenna pole comprising a bottom mount ([0054], e.g., antenna, note the bottom portion); a hinge ([0053], e.g., hinge) comprising a top bolt bracket ([0054], e.g., mounting plate and bolt) and a bottom bolt bracket ([0052], e.g., flange portion and bolt), said top bolt bracket ([0054], e.g., mounting plate and bolt) being secured to said antenna pole at said bottom mount ([0054], e.g., antenna, note the bottom portion); an anchor ([0034], e.g., water tower and [0052], e.g., base), said anchor being secured to said bottom bolt bracket ([0052], e.g., flange portion and bolt), said anchor ([0034], e.g., water tower and [0052], e.g., base) being weighted ([0034], e.g., water tower, the weight of the water tower to support the antenna) to securely maintain said antenna pole in an upright position. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Vaillancourt, and Wargo before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of hinged magnetic mounting apparatus of Wargo with a motivation to mount devices such as antennas, cameras, lights, cabinets or enclosures, or other elements to a structure that conform the mounting apparatus to the curvature of a surface as taught by Wargo ([0002]).
	Pierce I as modified by Vaillancourt and Wargo does not explicitly teach a rotor to rotate a rotating portion of said antenna pole. 
	However, Lysejko teaches a rotor to rotate a rotating portion of said antenna pole ([0050], e.g., rotate and motor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Vaillancourt, Wargo, and Lysejko before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of wireless network controller and method of controlling a wireless network of Lysejko with a motivation to use directional antenna for increased performance and reduce interference from unwanted sources.
	Pierce I as modified by Vaillancourt, Wargo, and Lysejko does not explicitly teach a first camera of said plurality of cameras mounted on said rotating portion of said antenna pole. 
	However, Pierce II teaches a first camera ([0051], e.g., camera) of said plurality of cameras mounted ([0051], e.g., camera mount) on said rotating portion of said antenna pole ([0051], e.g., post).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Vaillancourt, Wargo, Lysejko, and Pierce II before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of surveillance pole with pivoting camera mounting head of Pierce II with a motivation to obtain a detail image using a high resolution camera in a direction of a region of interest that can be directed to any of 360 degrees for detail analysis of the environment.

Response to Arguments
Applicant's arguments, filed 8/24/20, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2019/0268102 A1 discloses system and method for improving efficiency of wirelessly transmitting video packets. 
        2.    US 2019/0333541 A1 discloses integrated virtual scene preview system. 
        3.    US 2015/0349896 A1 discloses automatic gain control sub-circuit management. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485